 Case: 1:18-cv-07686 Document #: 1063 Filed: 05/07/21 Page 1 of 6 PageID #:10023



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


   In re Lion Air Flight JT 610 Crash                      Lead Case: 1:18-cv-07686

                                                           Honorable Thomas M. Durkin


                                                           This filing applies to
                                                           All Cases




                 THE BOEING COMPANY’S EIGHTH STATUS REPORT
                      ON REMAINING INDIVIDUAL ACTIONS
       Pursuant to the Court’s Minute Entry of March 10, 2021, Boeing hereby provides an

updated report on the number and status of the remaining claims.

       As previously reported, the parties have fully or partially settled the claims filed in this

Court on behalf of 182 decedents from the tragic Lion Air Flight JT610 accident. Another claim

was fully settled without litigation being filed. These results were achieved through good faith

negotiations and the assistance of the mediator, Judge Donald O’Connell. There are now four

decedents for whom the claims have not yet settled. For one additional decedent, Boeing

continues to negotiate with one remaining claimant while all other claims relating to that

decedent have settled.

       Since the last status report, Boeing has worked diligently with plaintiffs’ counsel to fully

document the settlements that have been reached so far. In addition, settlement discussions on

the few unsettled claims continue as Boeing continues to work with claimants to discuss

resolution of their claims. To facilitate these discussions, a mediation has been scheduled for late

May in one of the remaining unsettled cases. In another unsettled case, plaintiffs asked to defer

mediation until they can provide an expert report on the alleged economic damages; Boeing

expects a mediation to be scheduled promptly once that is completed. Finally, as the Court is
 Case: 1:18-cv-07686 Document #: 1063 Filed: 05/07/21 Page 2 of 6 PageID #:10024




aware, settlement discussions have been delayed in one case due to the recent, tragic death of the

decedent’s father who was also the guardian of the decedent’s son. Boeing does not believe that

an impasse has been reached in any of the ongoing settlement discussions.

       Given the progress, Boeing respectfully requests that the Court continue the stay to allow

for continued settlement discussions on the remaining claims and set a deadline of Friday, July 9,

2021, for Boeing’s next status report.

                                            Background

       The Plaintiffs and Boeing committed at the outset to negotiate in good faith to settle these

claims for full compensatory damages under the applicable law as assessed based on the facts

and circumstances of each case. May 17, 2019 Joint Case Management Report at 1. The Court

adopted the parties’ proposal and struck all pending deadlines in the litigation to allow the

settlement negotiations and mediations to proceed. May 20, 2019 Docket Entry. The parties then

began mediating with the assistance of mediator Hon. Donald O’Connell, former Chief Judge of

the Circuit Court of Cook County. The first mediation was held on July 16, 2019. The parties

have made substantial progress resolving claims, including using virtual mediations due to the

COVID-19 pandemic.

                                  Status of Individual Actions

       Detailed information on the filed cases is provided below, but the following charts

provide a high-level summary of the status of the claims brought in the litigation.


                                             By Action

                                 Dismissed                   70

                               Expected to be
                                                             10
                                 Dismissed

                                 Remaining                    7

                                    Total                    87




                                                 2
    Case: 1:18-cv-07686 Document #: 1063 Filed: 05/07/21 Page 3 of 6 PageID #:10025




                                                  By Decedent

                                     Fully Settled                    181

                                   Partially Settled                    1

                                   Fully Unsettled                      4

                                         Total                        186


        To date, 87 individual actions arising out of the October 29, 2018 accident involving Lion

Air Flight JT 610 have been filed in or removed to this Court. The complaints in these actions

assert wrongful death and other claims on behalf of 186 different decedents out of the 189 people

who were on board Lion Air Flight 610.1 The parties have fully or partially settled—and are at
various stages of finalizing (as discussed below)—claims on behalf of 182 of the 186 decedents

on whose behalf claims have been filed.

        The claims relating to 137 decedents have been settled and fully dismissed, either as a

result of a stipulation of dismissal or a motion for approval of the settlement. These stipulations

and motions resulted in full dismissal of 70 of the 87 actions filed so far, leaving 17 individual

actions that are currently open. A list of those 17 actions follows below. The 17 open actions

involve claims on behalf of 49 different decedents.

        Of the claims for 49 decedents in the open actions, the plaintiffs and Boeing have fully or

partially settled the claims for 45 of those decedents. These settlements are in the process of

being fully documented. Boeing expects that these settlements will lead to additional stipulations

of dismissal and motions for approval of the settlements in the near future. Boeing expects that

the dismissal of these claims will include the full dismissal of 10 of the 17 currently open




1
 Although the claims relating to some decedents have been included in multiple, separate actions, there are 186
different, unique decedents represented in the cases filed to date.




                                                         3
    Case: 1:18-cv-07686 Document #: 1063 Filed: 05/07/21 Page 4 of 6 PageID #:10026




actions.2 Boeing is engaged in settlement discussions and/or mediations with plaintiffs’ counsel

on the remaining claims.

           Considering all claims without regard to whether the claims have been filed in this Court

yet or not, 183 claims have fully or partially settled. This total includes one claim that settled

prior to suit being filed. Boeing has not been presented with claims for two of the decedents on

the aircraft.

                                          List of Currently Open Actions

                  CASE NO.               CASE NAME

                1:18-cv-07686            In re: Lion Air Flight JT 610 Crash
                                         Saputra, et al. v. The Boeing Company

                1:19-cv-01552            Chandra v. The Boeing Company

                1:19-cv-01588            Ellisa v. The Boeing Company

                1:19-cv-01601            Subekti v. The Boeing Company

                1:19-cv-01623            Pranata v. The Boeing Company

                1:19-cv-01701           Wijaya, et al. v. The Boeing Company

                1:19-cv-02764           Oktaviani, et al. v. The Boeing Company

                1:19-cv-02774            Agnes Tjandra, et al. v. The Boeing Company

                1:19-cv-02919            Rosanna Simarmata, et al. v. The Boeing Company

                1:19-cv-05217           Komar, et al. v. The Boeing Company

                1:19-cv-05220            Liyanah, et al. v. The Boeing Company

                1:19-cv-07091            Smith, et al. v. The Boeing Company, et al,

                1:20-cv-02643           Abidin, et al. v. The Boeing Company

                1:20-cv-04137            Suryati v. The Boeing Company


2
    One of the decedents with unsettled claims is represented in four different actions filed before this Court.




                                                             4
 Case: 1:18-cv-07686 Document #: 1063 Filed: 05/07/21 Page 5 of 6 PageID #:10027




             CASE NO.           CASE NAME

           1:20-cv-05498        Sethi v. The Boeing Company

           1:20-cv-05773        Khan v. The Boeing Company

           1:20-cv-06380        Rejeki et al. v. The Boeing Company


                                            Conclusion

       With the assistance of Judge O’Connell and the patience and guidance of the Court, the

parties have settled all but a few of the Lion Air claims. Boeing does not believe that an impasse

exists with respect to any of the remaining claims. For the reasons stated above, Boeing

respectfully requests that the Court continue to stay the litigation and set a deadline of July 9,

2021 for Boeing’s next status report.

  DATED: May 7, 2021                           THE BOEING COMPANY


                                               By: /s/ Mack H. Shultz, Jr.
                                                  One of its Attorneys



Bates McIntyre Larson                                  Mack H. Shultz, Jr.
BLarson@perkinscoie.com                                MShultz@perkinscoie.com
Daniel T. Burley                                       Gretchen M. Paine
DBurley@perkinscoie.com                                GPaine@perkinscoie.com
Perkins Coie LLP                                       Perkins Coie LLP
131 S. Dearborn, Suite 1700                            1201 Third Avenue, Suite 4900
Chicago, Illinois 60603-5559                           Seattle, Washington 98101-3099
Phone: (312) 324-8400                                  Phone: (206) 359-8000
Fax: (312) 324-9400                                    Fax: (206) 359-9000




                                                  5
 Case: 1:18-cv-07686 Document #: 1063 Filed: 05/07/21 Page 6 of 6 PageID #:10028




                                 CERTIFICATE OF SERVICE

       I, Mack H. Shultz, Jr., certify that on May 7, 2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
attorneys of record. I also certify that I served the foregoing by email to the following attorneys:


 Filippo Marchino
 fm@xlawx.com
 Tom Cassaro
 tc@xlawx.com
 Thomas Gray
 tg@xlawx.com
 THE X-LAW GROUP, P.C.
 625 Fair Oaks Ave., Suite 390
 South Pasadena, CA 91030
 Tel: (213) 599-3380




I certify under penalty of perjury that the foregoing is true and correct.

DATED this 7th day of May 2021.


                                                /s/    Mack H. Shultz, Jr.
                                               PERKINS COIE LLP
                                               1201 Third Avenue, Suite 4900
                                               Seattle, Washington 98101-3099
                                               Phone: (206) 359-8000
                                               Fax: (206) 359-9000
